—Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered March 1, 1999, convicting him of rape in the first degree, rape in the third degree, sexual abuse in the first degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Santucci, S. Miller and Smith, JJ., concur.